PER CURIAM.
Considering the stipulation entered into by and between counsel for appellants and counsel for appellees filed in the above entitled and numbered cause;
It is now here ordered, adjudged and decreed by this Court that the judgment of the said District Court in this cause be, and the same is hereby, reversed; and that this cause be, and it is hereby, remanded to the said District Court for further and not inconsistent proceedings;
It is further ordered, adjudged and decreed that the appellees, Berkshire Oil Company and others, be condemned, in solido, to pay the costs of this cause in this Court, for which execution may be issued out of the said District Court.